68 F.3d 478
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Lepolian FORD, Appellant,v.A.L. LOCKHART, Director, Arkansas Department of Correction, Appellee.
No. 95-1054.
United States Court of Appeals, Eighth Circuit.
Oct. 16, 1995.

Before McMILLIAN, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Lepolian Ford, an Arkansas inmate, appeals the district court's1 denial of his 28 U.S.C. Sec. 2254 petition.  In 1988, Ford was convicted in state court of first degree murder;  his conviction was affirmed on direct appeal, and his petition for state post-conviction relief was denied.  See Ford v. State, 759 S.W.2d 556, 557;  Ford v. State, No. CR 88-96, 1991 WL 46203 (Ark.  Apr. 1, 1991) (unpublished per curiam).  Ford then filed this Sec. 2254 petition challenging the sufficiency of the evidence supporting his conviction.  The district court adopted the magistrate judge's recommendation and denied Ford's petition.  Having carefully reviewed the record and the magistrate judge's thorough and well-reasoned report, we conclude that no error of law appears and that an opinion would lack precedential value.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Elsijane T. Roy, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendation of the Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas